t c no united_states tax_court harry e pehaden jr and cindy d peaden petitioners v commissioner of internal revenue respondent docket no filed date c p's wholly owned s_corporation leased trucks under master lease agreements master leases for each truck c and the lessor agreed to a base rent dependent on the lessor's cost of the truck the master leases contain a terminal_rental_adjustment_clause trac as defined in sec_7701 i r c providing that the lessor at the conclusion of the lease_term must sell the truck and remit to c any sale proceeds that exceed the remaining base rent plus the lessor's cost of arranging the sale r does not argue that the lease agreements are not qualified motor_vehicle operating agreements within the meaning of sec_7701 h i r c but instead argues that the trac may be taken into account in determining whether the transactions entered into pursuant to the master leases lease transactions should be treated as leases held pursuant to sec_7701 i r c the trac contained in the master leases will not be taken into consideration in deciding whether the lease transactions are entitled to lease treatment held further the lease transactions are entitled to be treated as leases david d aughtry and vivian d hoard for petitioners mark s mesler for respondent wells judge respondent determined a deficiency petitioners’ federal income taxes of dollar_figure and accuracy-related_penalty of dollar_figure unless otherwise indicated all section references internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice procedure the issues we must decide in the instant case are in a section are to the and all and whether sec_7701 precludes consideration of a terminal_rental_adjustment_clause trac ' contained in certain agreements sec_7701 h provides terminal_rental_adjustment_clause defined ---- a in general --for purposes of this subsection the term terminal_rental_adjustment_clause means a provision of an agreement which permits or requires the rental price to be adjusted upward or downward by reference to the amount_realized by the lessor under the agreement continued covering transactions entered into by country-fed meat co inc country-fed a subchapter_s_corporation wholly owned by petitioner harry e peaden jr petitioner and whether such agreements should be treated as leases or purchases of trucks findings_of_fact some of the facts and certain exhibits have been stipulated for trial pursuant to rule the parties' stipulations of fact are incorporated into this opinion by reference and accordingly are found as facts in the instant case at the time they filed the petition petitioners resided in fayetteville georgia petitioner is the sole shareholder of country-fed a corporation that was incorporated under the laws of the state of georgia petitioner elected before to have country--fed taxed as a small_business_corporation pursuant to sec_1362 country-fed is in the business of selling meat chicken and seafood products through direct sellers country-fed's direct sellers distribute country-fed's products in approximately states ‘ continued upon sale_or_other_disposition of such property during country-fed entered into separate agreements collectively master leases with world omni leasing inc world omni mccullagh leasing inc mccullagh and automotive rentals inc ari collectively the lessors covering approximately trucks with attached refrigeration units trucks for the following duration trucks for months truck for months trucks for months trucks for months trucks for months trucks for months and trucks for months collectively lease transactions each of the trucks has a useful_life that extends beyond its respective lease_term country-fed provides the trucks to direct sellers who use the trucks daily to distribute country-fed's products the master leases were negotiated at arm's length and contain the general provisions for individual lease transactions covering each of the trucks country-fed and the lessors adhered to the contractual terms of their respective master lease agreements country-fed is not required to make a downpayment in conjunction with any of the lease transactions the lessors realized a more than de_minimis pretax economic benefit from each of the lease transactions as a part of each the master leases are similar to one another in both form and substance to the extent that there are any important differences in the master leases we will refer to the master leases separately lease transaction country-fed executed the certification required by sec_7701 h c in each lease transaction sec_7701 h provides qualified_motor_vehicle_operating_agreement defined --for purposes of this subsection-- a in general --the term qualified_motor_vehicle_operating_agreement means any agreement with respect to a motor_vehicle including a trailer which meets the requirements of subparagraphs b c and d of this paragraph b minimum liability of the lessor ---an agreement meets the requirements of this subparagraph if under such agreement the sum of-- the amount the lessor is personally liable to repay and the net fair_market_value of the lessor's interest in any property pledged as security for property subject_to the agreement eguals or exceeds all amounts borrowed to finance the acquisition of property subject_to the agreement there shall not be taken into account under clause ii any property pledged which is property subject_to the agreement or property directly or indirectly financed by indebtedness secured_by property subject_to the agreement c certification by lessee notice of tax_ownership --an agreement meets the requirements of this subparagraph if such agreement contains a separate written_statement separately signed by the lessee-- under which the lessee certifies under penalty of perjury that it intends that more than percent of the use of the property subject_to such agreement is to be ina trade_or_business of the lessee and continued the lessor's rental income over the period of the lease exceeded the sum of the lessor's depreciation and cost of financing its purchase of the trucks a typical lease transaction takes place as follows country-fed first identifies the type of truck it wishes to lease the lessor then obtains the truck that country-fed has identified often country-fed negotiates with dealers regarding the price for which the lessor could acquire the truck after identifying a truck which country-fed wishes to lease country- fed and the lessor execute a new vehicle order which is subject_to the terms of the master lease and contains the continued which clearly and legibly states that the lessee has been advised that it will not be treated as the owner of the property subject_to the agreement for federal_income_tax purposes d lessor must have no knowledge that certification is false ---an agreement meets the requirements of this subparagraph if the lessor does not know that the certification described in subparagraph c i is false as to each truck country-fed executed the certification required by sec_7701 h c and used the truck in its business there is no evidence in the record regarding how the lessors financed their acquisition of the trucks ‘ this is the term used by the mccullagh master lease the ari master lease refers to this agreement as a motor_vehicle lease agreement the world omni master lease refers to this agreement as the leased unit quotation despite the difference in terminology the information contained in each document is essentially the same following additional information as to the particular truck the term of the lease the base rent and the monthly rental charge the base rent represents the sum of all of the monthly rent due throughout the lease transaction for the particular truck the base rent is dependent on the lessor's cost of obtaining the truck and refitting it to petitioner's specifications which could include the purchase and attachment of the refrigeration units over the lease_term a fixed portion of the monthly rent is applied to reduce the base rent the amount of the reduction is calculated to be equal to an amount that at the end of the lease_term effectively reduces the base rent to zero the remaining portion of the monthly rent is a service and administrative charge that is not applied to reduce the base rent the ari master lease refers to this figure as the capitalized value the ari master lease reaches the same result by providing that upon the termination of the lease period the capitalized value is reduced by the total depreciation_reserve the total depreciation_reserve is determined by multiplying the number of months a vehicle is billed in service and paid_by the lessee times the capitalized value times the monthly depreciation percentage which is determined at the outset of the lease the monthly depreciation percentage is calculated to be equal to an amount that at the end of the lease_term effectively reduces the capitalized value of the truck to zero under the ari master lease this is the portion of the continued in addition to the monthly rent country-fed must pay all registration and compliance fees not included in the base rent country-fed also must pay any taxes that accrue with respect to the use or possession of the particular trucks during the term of its lease transaction country-fed must repair any damage to the trucks ifa truck is damaged beyond repair country-fed must pay the lessor the remaining base rent the master lease provides that title to the leased truck remains with the lessor throughout the term of the lease at the end of the lease_term for a particular truck country-fed is responsible to return that truck to the lessor if the truck remains in country-fed's possession beyond the term of the respective lease country-fed is required to continue paying the lessor the monthly service and administrative fees upon return of the truck the lessor is obligated to sell the truck if the proceeds of the sale obtained by the lessor exceed any remaining base rent plus the cost to the lessor of t continued monthly rent not included in the depreciation_reserve the ari master lease also provides that country-fed may continue to use the truck at the end of the lease_term as long as it continues to pay the administrative portion of the monthly rent under the ari master lease if a truck was damaged beyond repair country-fed can elect to terminate the lease termination of the lease effectively results in country-fed's paying the lessor the remaining base rent see infra arranging the sale the lessor is required to remit the excess to country-fed if the proceeds of the sale obtained by the lessor are less than any remaining base rent plus the cost to the lessor of arranging the sale country-fed is required to pay the lessor the difference the mccullagh master lease contains an option for country- fed to buy the respective truck at the end of its lease_term for the truck's fair_market_value the ari master lease specifically provides that country-fed has no option to purchase the respective truck at any time the world omni master lease does not provide an option for country-fed to buy the respective truck but provides that country-fed may purchase the truck if it is being sold at a public sale country-fed did however acquire title to most of the trucks at the end of the respective lease transactions on or about date respondent issued a notice_of_deficiency that determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure for their taxable_year respondent increased petitioners' schedule e income by dollar_figure in calculating the increase respondent determined that petitioners were not entitled to a rental deduction of dollar_figure for the lease of trucks and related equipment by country-fed an employee business relations entertainment deduction of dollar_figure and other deductions of dollar_figure -- - respondent allowed petitioners additional schedule e deductions of dollar_figure for depreciation and dollar_figure for fringe_benefits paid to employees additionally respondent increased petitioners' adjusted_gross_income by dollar_figure for fringe_benefits received and disallowed dollar_figure in itemized_deductions respondent further determined that petitioners were liable for an accuracy-related_penalty pursuant to sec_6662 of dollar_figure the parties have settled all of the issues determined in the notice_of_deficiency except the disallowed schedule e rental deduction for the trucks and related equipment leased by country- fed and the allowable_depreciation deduction if the rental deduction is disallowed opinion we must decide whether sec_7701 precludes consideration of the trac contained in the master leases covering the lease transactions and whether the lease transactions should be treated as leases or as purchases of trucks neither party disputes that the provisions of the master leases that require either the lessor to remit to country-fed the amount by which the sale proceeds of the truck exceed the remaining base price plus the cost of the sale or conversely require country-fed to remit to the lessor the amount by which the remaining base rent plus the cost of the sale exceeds the proceeds are a terminal_rental_adjustment_clause within the meaning of sec_7701 h respondent contends that the lease transactions are conditional purchases of trucks because as to any particular lease transaction the remaining base rent is always lower than the fair_market_value of the respective truck at the end of its lease_term respondent points to the trac contained in each of the master leases and argues that because the amounts that the lessors receive on the sale of the trucks always exceed the remaining base rent country-fed could and for the most part did acquire the trucks at the end of the lease_term for a nominal price accordingly respondent argues the substance of the lease transactions is the purchase of a truck petitioners argue that in deciding whether the lease transactions should be treated as leases sec_7701 h precludes consideration of the trac upon which respondent relies petitioners argue that but for the trac the substance of the lease transaction is a lease and therefore the lease transactions should be treated as leases sec_7701 h provides sec_7701 h motor_vehicle operating leases ---- in general --for purposes of this title in the case of a qualified_motor_vehicle_operating_agreement which contains a terminal rental adjustment clause-- a such agreement shall be treated as a lease if but for such terminal_rental_adjustment_clause such agreement would be treated as a lease under this title and b the lessee shall not be treated as the owner of the property subject_to an agreement during any period such agreement is in effect respondent does not contend that the master leases are not qualified motor_vehicle operating agreements ’ rather respondent argues that the trac may be considered in deciding whether the substance of the lease transactions is the purchase of a truck we disagree the plain meaning of legislation should be conclusive except in the 'rare cases in which the literal application of a statute will produce a result demonstrably at odds with the intentions of its drafters ' 489_us_235 quoting 458_us_564 sec_7701 was enacted after our decision in 76_tc_547 revd 692_f2d_651 9th cir in swift dodge the taxpayer a leasing company entered into various lease transactions under the terms of each lease part of the lessee's monthly payments was to be applied to the cost of the vehicle capitalized cost resulting in the depreciated value the lease further provided that if at the end of the lease_term the actual wholesale value of the car exceeded its depreciated value the lessor would see the statutory definition of qualified_motor_vehicle_operating_agreement set forth supra note remit the excess to the lessee conversely if the depreciated value of the car exceeded its actual wholesale value the lessee would pay the difference to the lessor we held that the agreement in question was a lease noting that the depreciated value was calculated on the basis of expected depreciation of the vehicle over the course of the lease see id pincite we explained that the inclusion of a contract provision that shifts the depreciable loss to the extent of wholesale value away from the taxpayer in an attempt to minimize business risks does not control for purposes of determining whether the agreement is a lease or conditional sales contract id pincite we further stated that this is not a case in which the total rental payments paid all but a nominal amount of the cost of the leased property id pincite after our decision in swift dodge v commissioner supra congress enacted the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 tehfra section 96_stat_447 precluded the commissioner from considering trac provisions in determining whether an agreement was a lease until a statute is enacted or regulations are issued see 80_tc_411 after the enactment of tefra the court_of_appeals for the ninth circuit reversed our decision in swift dodge v commissioner f 2d pincite the court_of_appeals held that the agreement in question was closer to a conditional_sales_agreement than to a lease see id pincite the court did not consider the effect of tefra section after the decision of the court_of_appeals in swift dodge the commissioner proposed_regulations which would have prevented leases containing trac provisions from being treated as leases see sec_1 f -12 proposed income_tax regs fed reg date during congress enacted sec_168 as part of the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_494 defra sec_32 is virtually identical to current sec_7701 which was enacted during as part of the tax_reform_act_of_1986 tra publaw_99_514 sec c 100_stat_2085 the legislative_history of defra sec_32 specifically refers to our decision in swift dodge the decision of the court_of_appeals for the ninth circuit in swift dodge and the proposed_regulations see h rept pincite s rept pincite h conf rept pincite 1984_3_cb_1 by those references we know that when defra sec_32 was enacted congress was aware of our holding and the court of appeals' holding in swift dodge as well as the proposed_regulations consequently when the defra sec_32 was enacted and when the current identical sec_7701 was enacted as part of tra congress being well aware of those holdings -- - and regulations could have specifically denied the protection provided by sec_7701 to lease transactions such as those in issue in the instant case where the total rental payments paid all but a nominal amount of the cost of the leased property swift dodge v commissioner t c pincite congress however did not elect to place such limitations in sec_7701 and it is not within our province to do what congress failed to do or elected not to do see 369_us_672 consequently we will adhere to the plain language of sec_7701 as required by that section we will analyze the lease transactions without the trac that is we will look at the lease transactions as if the lessors received possession of the trucks at the end of the lease_term without any obligation to sell them and remit to country-fed any proceeds which exceed the base price plus the cost of arranging the sale moreover as a result of our disregarding the trac we regard any sale of the trucks to country-fed under the provisions of the mccullagh or world omni master leases ’ as sales at fair_market_value as required by the master leases the ari master lease specifically provides that country-fed has no option to purchase the truck at the end of the lease_term it that country-fed in fact paid only a nominal price for the purchase of the trucks at the end of the lease_term is a direct continued -- - once the trac is disregarded the master leases contain standard equipment lease provisions that do not preclude treatment of the lease transactions as leases see eg 88_tc_702 because net leases are common in commercial settings it is less relevant that the lessor was not responsible for the payment of property taxes or that the lessor bears less of a risk of loss or damage to the property because the lessee is required to maintain insurance on the property 87_tc_1471 we have long rejected any notion that a net_lease shifts the burden of ownership from the lessor to the lessee 58_tc_836 finding that even a generous purchase option is not fatal to lease determination affd per curiam 500_f2d_1222 9th cir accordingly in the instant case we conclude that the lease transactions should be treated as leases finally the form of a transaction if imbued with tax- independent considerations has economic_substance and will be continued result of the trac because country-fed was entitled to the proceeds of the sale above any remaining base price plus the costs to the lessor of arranging the sale when country-fed purchased the trucks it was not required to pay the lessor anything above the base price plus the costs to the lessor of arranging the sale moreover because the base price was effectively reduced to zero at the end of the lease_term country-fed would be reguired to pay only a nominal amount to purchase the vehicle at the end of the lease_term respected for federal_income_tax purposes see 435_us_561 91_tc_371 country-fed chose to lease the trucks instead of purchasing them outright because the lessors did not require a downpayment on leased trucks not having to make a downpayment on the trucks allowed country-fed to use its capital elsewhere in its expanding business of course leasing the trucks apparently’ resulted in additional tax benefits to country-fed in the form of accelerated deductions that a transaction is shaped in part however by tax considerations is not a sufficient reason for disregarding its form see frank lyon co v united_states supra pincite we have considered the parties’ remaining arguments and find them irrelevant or unnecessary to reach to reflect the foregoing and the concessions of the parties decision will be entered under rule petitioner has moved to shift the burden_of_proof arguing that the amounts in the notice_of_deficiency relating to allowed_depreciation deductions were arbitrary because we hold that petitioner is entitled to rental deductions and not depreciation_deductions with respect to the trucks petitioner's motion to shift the burden_of_proof is moot
